Title: From Thomas Jefferson to John Page, 7 May 1802
From: Jefferson, Thomas
To: Page, John


            My Dear FriendMonticello May 7. 1802
            The operation which Congress has [performed] in the [...] the custom house officers [...] was expected. from that at Petersburg particularly they have taken only the salary of 250. D. which they have given to Richmond. consequently the emoluments will be as represented in the paper sent you, only deducting the 250. D. this I think will make it about 750. D. a year more than mr Gallatin then [expected]. on this view of the subject I cannot but again propose it to you, being unwilling you should not have the best place it will ever be in my power to dispose of in this state. I am not without hopes your son will give you his aid; or that you can find some other entirely trust-worthy. Colo. Byrd’s misfortunes probably proceeded from a want of the power of self-denial: which your integrity will sufficiently guard against. I believe he was also too easy in his credits to the merchants. on that subject, a rule being laid down by you, & inflexibly persevered in, they will arrange themselves to it without difficulty, as they do in their transactions with the banks. this attention and keeping yourself the key of the strong box will effectually guard against the possibility of loss. take the subject therefore my friend once more into consideration, and let me know your final determination, keeping now as before, inviolably secret that anything is contemplated, until we make it public. be so good as to present my respects to mrs Page, and to be assured yourself of my affection[ate &] constant attachment. I am here only for a fortnight.
            Th: Jefferson
          